Title: To George Washington from John Rumney, Jr., 3 July 1785
From: Rumney, John Jr.
To: Washington, George



Sir
W[hite]haven [England] 3d July 1785

By the Casar I did myself the Pleasure of writing you, at same Time sent you Patterns of Flags made in this Country—which I hope you recd. By this Opportunity of the Ship Peggy, I send you the Patterns of three Irish Flags, which have but lately recd. you had the Particulars of them before & you can easily distinguish them. One of the Kilkenny Marble, one of the black Stone of the Country & one of Portland Stone, They seem to give the Preference to the Black Stone, rather than the Marble the latter is easily defaced. In my opinion the black Flag from the Isle of Man will answer your purpose best. I shall wait your Determination & upon receiving your Instructions, shall endeavour to execute them in the best Manner. I hope the Young Man I sent you out would give entire Satisfaction, which I should be very glad to hear. I cannot meet with a Bricklayer that would suit you, if you are not allready furnish’d with one, please at some Opportunity to mention it & I shall use my Endeavours to procure you one.
In a Letter from my Father lately, he requests his sincere thanks to you for your very polite & genteel Letter to him. Pray present my best respects to Mrs Washington & Family. I am with the greatest respect Sir Your mo. obt & hble Servt

John Rumney

